Case 1:19-cr-00156-MAD Document 129 Filed 08/02/21 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

xX
UNITED STATES OF AMERICA,
-V.- : 1:19-cr-00156 (MAD)
: (Hon. Mae A. D'Agostino)
XIAOQING ZHENG AND
ZHAOXI ZHANG,
Defendants.
xX

 

MOTION FOR ADMISSION PRO HAC VICE

Pursuant to Rule 83.1 of the Local Rules of the United States District Court for the Northern
District of New York, Brad Henry, counsel for Defendant XIAOQING ZHENG in this action,
respectfully moves for the admission of Kraig Ahalt to appear and practice pro hac vice in this
action on behalf of Defendant XIAOQING ZHENG. Mr. Ahalt is a member in good standing of
the bar the State of New York, and there are no pending disciplinary proceedings against him in
any state or federal courts.

Attached to this Motion are a Declaration of Sponsor, an Attorney Registration Form, a
Petition for Admission to Practice, a Certificate of Good Standing, and a Proposed Order.
Dated: July 30, 2021 | Respectfully Submitted,

MICHELMAN & ROBINSON, LLP

By: /s/Brad Henry
Brad Henry, Esq.

800 Third Avenue, 24" Floor
New York, New York 10022
Tel: (212) 730-7700

bhenry@mrllp.com
Attorneys for Defendant Zheng Xiaoging
